EXHIBIT 10.2

November 22, 2019

 

Groton Station Fuel Cell, LLC

c/o FuelCell Energy, Inc.

3 Great Pasture Road

Danbury, CT 06810

 

Re:Payoff Letter, Termination, and Release

 

Ladies and Gentlemen:

 

Reference is made to (i) the Construction Loan Agreement, dated as of February
28, 2019 (as amended from time to time, the “Loan Agreement”), among Groton
Station Fuel Cell, LLC, a Connecticut limited liability company (the “Borrower”
or “you”), Fifth Third Bank, National Association (the “Lender” or “us”); all
capitalized terms not defined herein shall have the meanings set forth in the
Loan Agreement), (ii) the other Loan Documents, including the Note, the
Guaranty, the Security Agreement, the Pledge Agreement, the Mortgage, the
Consents and other documents and instruments relating thereto (together with the
Loan Agreement, collectively, the “Loan Documents”).

You have advised us of your intention to prepay all outstanding Loans and
terminate all Commitments and we agree that such prepayment and termination
shall occur and become effective upon the Payoff Effective Time (as defined
below).  You have also advised us of your intention to satisfy all of the other
Obligations under the Loan Agreement and the other Loan Documents (except for
such obligations that survive termination of the Loan Agreement and the other
Loan Documents as specified therein) and obtain the release of all of the Liens
granted to the Lender with respect to the Collateral.

The Lender understands that on the Payoff Effective Time (as hereinafter
defined), the Borrower expects to repay in full all obligations and liabilities
of the Borrower under or in respect of the Loan Agreement.

The current outstanding amount of all such obligations constituting principal,
interest, fees and expenses under the Loan Agreement is, as of November 22,
2019, as follows:

Principal:

$ 11,071,985.00

Interest:

$ 26,502.87

Lender Fees:

N/A

Breakage Cost:

N/A

Lender Counsel Fees:

$ 5,935.05

“Payoff Amount”:

$ 11,104,422.92

 

 

--------------------------------------------------------------------------------

 

Upon (i) the Lender’s receipt no later than 1:00 pm New York City time, on
November 22, 2019, of a federal funds wire transfer in the amount of the Payoff
Amount, which amount represents all Obligations outstanding under the Loan
Documents (the time at which the foregoing condition shall be satisfied is
herein referred to as the “Payoff Effective Time”), the Lender agrees and
acknowledges that:

 

(a)

the Commitments have been terminated,

 

 

(b)

the principal of and interest on the Loan and all fees payable hereunder shall
have been paid in full in cash,

 

 

(c)

each of Loan Parties shall be released from any and all Obligations arising
under or in connection with the Loan Agreement or the other Loan Documents
(except for such obligations that survive termination of the Loan Agreement and
the other Loan Documents as specified therein),

 

 

(d)

all liens, security interests and other encumbrances of the Lender in and to any
and all properties and assets of any Loan Party shall be hereby automatically be
released and terminated,

 

 

(e)

the Lender, at the expense of the Borrower, authorizes the Borrower, each of the
Loan Parties, and their respective assignees or designees to record:

 

 

a.

Uniform Commercial Code termination statements relating to the foregoing; and

 

 

b.

mortgage satisfactions or other releases of all Liens created by the Mortgage in
the applicable real estate recordation office in the county where such mortgaged
property is located,

 

 

(f)

the Lender, at the expense of the Borrower, authorizes the Borrower, each of the
Loan Parties, and their respective assignees or designees to deliver notices, if
necessary, to the counterparties of the Material Project Agreements indicating
that such Material Project Agreements are no longer pledged as collateral
security in connection with the Loan Documents, and

 

 

(g)

the Lender shall reasonably promptly (i) deliver any other tangible instruments
constituting Collateral in the Lender’s possession to the Borrower at the
address set forth above and (ii) execute and deliver any other release
documentation releasing the Lender’s liens and security interests in all of the
assets and property of each Loan Party as reasonably requested by, and at the
expense of, the Borrower.

 

The Payoff Amount referred to above, shall be sent by federal funds wire
transfer to:

 

Receiving Bank Name: Fifth Third Bank

2

--------------------------------------------------------------------------------

 

Receiving Bank ABA: XXXXXXXXX

Name of Account to Credit: Commercial Loan Wires

Credit Account Number: XXXXXXXX

Dollar Amount $ 11,104,422.92

Attention: Commercial Loan Payoffs

 

This letter shall be governed by and construed in accordance with the laws of
the State of New York.  The parties hereto agree and intend that this letter
shall be binding on them and on their successors and assigns of all kinds and
types whatsoever.  This letter may be executed in one or more counterparts, and
it shall not be necessary that the signatures of all parties hereto be contained
in any one counterpart hereof, each counterpart shall be deemed an original, but
all of which together shall constitute one in the same instrument.  Delivery of
this letter by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

(Signatures follow)

3

--------------------------------------------------------------------------------

 

If the foregoing correctly states your understanding with respect to the matters
stated in this letter, please acknowledge by signing in the space provided
below.

Very Truly Yours,

 

FIFTH THIRD BANK, NATIONAL ASSOCIATION, as Lender

 

 

By:

/s/ Julia Bousman Vertreese

Name:

Julia Bousman Vertreese

Title:

Vice President

 




[Signature Page to Payoff Letter (FCE–Groton)]

--------------------------------------------------------------------------------

 

 

ACCEPTED and AGREED:

 

GROTON STATION FUEL CELL, LLC,
as Borrower

By:  FuelCell Energy Finance, its Sole Member

By: FuelCell Energy, Inc., its Sole Member

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Executive Vice President, Chief Financial Officer, and Treasurer

 

 

 

[Signature Page to Payoff Letter (FCE–Groton)]